FOURTH DIVISION
                                 DILLARD, C. J.,
                           DOYLE, P. J., and MERCIER, J.

                     NOTICE: Motions for reconsideration m us t be
                     physically re ceived in our clerk’s office within ten days
                     of the date of decision to be deemed timely filed.
                                     http://www.gaappeals.us/rules


                                                                          June 13, 2018




In the Court of Appeals of Georgia
 A18A0582. URIBE v. THE STATE.

       MERCIER, Judge.

       Mateo Uribe appeals from the trial court’s order denying his motion for

discharge and acquittal on statutory speedy trial grounds under OCGA § 17-7-170,

contending that the order is erroneous and that the court erred in denying his motion

without first holding an evidentiary hearing, in violation of his constitutional right to due

process.1 For the reasons that follow, we affirm.




       1
         As the State points out, Uribe did not separately enumerate his claim that the
trial court’s order was erroneous. See Court of Appeals Rule 25 (a) (2); OCGA § 5-6-
40. However, this issue is part of Uribe’s argument as to the error that was
enumerated, and is sufficiently set out in Uribe’s brief and the notice of appeal so as
to require this Court to address it. See OCGA § 5-6-48 (f); Felix v. State, 271 Ga.
534, 539 (523 SE2d 1) (1999).
      1. We disagree with Uribe’s contention that the trial court’s findings were

erroneous. “The denial of a statutory speedy trial demand presents a question of law

which this Court reviews de novo.” Rogers v. State, 340 Ga. App. 24 (795 SE2d 328)

(2016) (citation omitted). “When we consider the meaning of a statute, we must

presume that the General Assembly meant what it said and said what it meant. When

a statute contains clear and unambiguous language, such language will be given its plain

meaning and will be applied accordingly.” Williamson v. State, 295 Ga. 185, 186 (1)

(758 SE2d 790) (2014) (citations and punctuation omitted).

      OCGA § 17-7-170 (a) sets forth the required form for a statutory speedy trial

demand in a non-capital case:

      A demand for speedy trial filed pursuant to this Code section shall be
      filed as a separate, distinct, and individual document and shall not be
      a part of any other pleading or document. Such demand shall clearly
      be titled “Demand for Speedy Trial”; reference this Code section within
      the pleading; and identify the indictment number or accusation number
      for which such demand is being made[.]


(Emphasis supplied). OCGA § 17-7-170 (b) provides that “[i]f the defendant is not

tried when the demand for speedy trial is made or at the next succeeding regular court

term thereafter, provided that at both court terms there were juries impaneled and


                                           2
qualified to try the defendant, the defendant shall be absolutely discharged and

acquitted of the offense charged in the indictment or accusation.”

      Dismissing a criminal case pursuant to OCGA § 17-7-170 is an extreme
      sanction, one which may be invoked only if the defendant has strictly
      complied with the statute. . . .OCGA § 17-7-170 confers a statutory right
      upon persons accused of a crime to demand trial, and because the
      penalty imposed by this statute against the state is so great, it must be
      strictly construed.


Eagles v. State, 269 Ga. App. 462, 464-465 (1) (604 SE2d 294) (2004) (citations and

punctuation omitted) (applying a former version of OCGA § 17-7-170 and finding that

a speedy trial demand was a nullity because it was filed prior to the defendant being

indicted or accused, in violation of the statutory requirements).

      The relevant facts in this case are mostly undisputed. Following the binding over

of Uribe’s case from the Recorder’s Court of Gwinnett County to the State Court of

Gwinnett County, the State filed an accusation on February 1, 2017, charging Uribe

with driving under the influence of alcohol (less safe), driving under the influence of

alcohol (per se), speeding, and failure to maintain lane, which offenses allegedly

occurred on June 10, 2016. On February 15, 2017, Uribe’s counsel filed several

pleadings, including a document entitled “Defendant’s Waiver of Formal Arraignment,


                                            3
Entry of ‘Not Guilty’ Plea and Demand For Jury Trial” (the “demand”). The text of

that pleading is as follows:

       NOW COMES Defendant and hereby waives formal arraignment, enters
       a plea of “not guilty” to all pending charges, and demands a trial by jury
       pursuant to Art. I, Sec. I, Par. XI (a) and Art. I, Sec. I, Par. I of the
       Georgia Constitution, as well as the Sixth and Fourteenth Amendments
       of the United States Constitution, and under OCGA § 17-7-170. Having
       served the Prosecutor with a copy of this demand within the present term
       or the next term of this court, the Defendant prays that he/she be
       acquitted and discharged of any and all offenses charged/arising herein
       in the event a trial is not had within that time period.


       On July 28, 2017, Uribe filed his “Motion for Discharge and Acquittal Pursuant

to OCGA § 17-7-170” (the “motion”), arguing that because he had not been tried in

the same term in which he filed his demand or in the next succeeding term, he was

entitled to discharge and acquittal. Uribe contends on appeal that, along with the

motion, he filed a rule nisi and requested a hearing. However, the record contains no

evidence that Uribe requested a hearing on the motion, either at the pages that he cites

in his brief or anywhere else in the record. The State filed a brief in opposition to the

motion, and on August 28, 2017, the trial court entered an order denying the motion

for discharge and acquittal, finding that Uribe’s demand did not comply with the


                                             4
requirements of OCGA § 17-7-170 because (1) it was not entitled “Demand for

Speedy Trial” and (2) it was not filed as a separate, distinct and individual document.

       The pleading requirements set forth in OCGA § 17-7-70 (a) are clear and

unambiguous, and we therefore give them their plain and ordinary meaning. See

Williamson, supra. Uribe did not comply strictly with the pleading requirements in that

statute. See Eagles, supra. His pleading was not entitled “Demand for Speedy Trial”

and was filed as part of another pleading (a waiver of formal arraignment, entry of not

guilty plea, and demand for jury trial). Therefore, Uribe did not properly file a statutory

speedy trial demand pursuant to OCGA § 17-7-170 (a) and he is not entitled to

discharge and acquittal pursuant to OCGA § 17-7-170 (b). See Jones v. State, 304 Ga.

App. 445, 448-449 (2) (b) (696 SE2d 346) (2010) (there was no merit to appeal from

denial of speedy trial motion where the purported statutory speedy trial demand was

not a separate, distinct and individual document as required by OCGA § 17-7-170; the

defendant failed to demonstrate that he served the State with a copy of the demand;

and he waived the right to speedy trial by announcing “not ready” for trial on two

separate dates); compare Rogers, supra at 25 (where the speedy trial demand was filed

separately, was clearly and distinctly titled, referenced OCGA § 17-7-170, and

identified the accusation number for the defendant’s case, it complied with the

                                            5
statutory pleading requirements for a speedy trial demand); Hudson v. State, 311 Ga.

App. 206 (715 SE2d 442) (2011) (reversing an order denying a motion for discharge

and acquittal and remanding case where one certificate of service was used for the

speedy trial demand as well as ten other documents, the demand was otherwise a

separate, distinct and individual document, the demand was titled “Demand for

Speedy Jury Trial,” and it otherwise complied with the pleading requirements of

OCGA § 17-7-170 (a)).

      Uribe asserts that the text of his demand was sufficient to constitute a statutory

speedy trial demand, that the caption or title of the motion must be read in conjunction

with the text, that he was not required to use the exact title “Demand for Speedy Trial,”

and there is no prescribed form for a speedy trial demand. However, the 2006 revision

of OCGA § 17-7-170 added (among others) the pleading requirements at issue here.

See Ga. L. 2006, p. 893, § 1. Those requirements are included in the most recent

version of the statute, which is applicable in this case. OCGA § 17-7-170 (a) (2011).

      The cases that Uribe cites in support of his arguments were decided under pre-

2006 versions of OCGA § 17-7-170, which versions did not contain all of the specific




                                            6
pleading requirements contained in the current version of the statute.2 The trial court

did not err in holding that Uribe failed to comply with OCGA § 17-7-170 (a) and thus

was not entitled to discharge and acquittal under OCGA § 17-7-170 (b).

      2. We disagree with Uribe’s contention that his due process rights were violated

because the trial court denied his motion for discharge and acquittal without first

conducting a hearing. He argues that a hearing would have provided him the

“opportunity to argue that [the demand] was still ‘legally sufficien[t]’ under current

Georgia case law [or] that he had a ‘good faith argument’ for the modification or

extension of the law so that [the demand] would or should be held as sufficient,” and

the opportunity to demonstrate that the other requirements of OCGA § 17-7-170 were

met and that he had not taken any affirmative action to waive his speedy trial demand.

However, as explained in Division 1 supra, Uribe’s arguments regarding the two

pleading requirements addressed in the trial court’s order are unavailing, and the

demand is insufficient on its face. Consequently, Uribe’s compliance with the




      2
         See, e.g., Aranza v. State, 213 Ga. App. 192 (444 SE2d 349) (1994); Baker
v. State, 212 Ga. App. 731 (442 SE2d 815) (1994); State v. Allen, 192 Ga. App. 730
(386 SE2d 394) (1989); State v. Adamczyk, 162 Ga. App. 288 (290 SE2d 149) (1982).

                                           7
remaining pleading requirements, and the issue of whether he waived his speedy trial

demand, are irrelevant.

      Uribe cites several cases for his argument that “rul[ing] on an issue in a case

without any notice to the parties or a meaningful opportunity to be heard presents

significant due process concerns.”3 He also cites several criminal cases in which, in

other contexts, the failure to hold a hearing was found to be erroneous. 4 However,

Uribe points to no statute or case that mandates an oral hearing in every case in which

a motion for discharge and acquittal pursuant to OCGA § 17-7-170 is filed.


      3
          See, e.g., City of Cedartown v. Pickett, 194 Ga. 508, 512 (3) (22 SE2d 318)
(1942) (a stay order in a civil case was invalid when it was issued ex parte, without
notice to the opposite party and without affording an opportunity for the opposite
party to be heard); Colden v. State, 244 Ga. App. 793, 794 (536 SE2d 820) (2000) (in
a civil forfeiture case, “the judgment taken without an order lifting [a] stay and without
notice and an opportunity for the parties to be heard on the issue of the stay was void
and without effect”); Hood v. Carsten, 267 Ga. 579, 580-582 (481 SE2d 525) (1997)
(where ex parte bond revocation order was issued, trial court erred in failing to hold
a hearing within a reasonable time after arrest or the filing of the State’s motion to
revoke bond, in violation of the defendant’s due process rights).
      4
         See, e.g., Vanselvor v. State, 162 Ga. App. 467, 469 (291 SE2d 772) (1982)
(trial court erred in refusing to hold a hearing on defendant’s request to withdraw her
guilty plea); Gantt v. Sweatman, 162 Ga. App. 738 (293 SE2d 359) (1982) (trial court
erred in denying a motion for new trial without holding a hearing because the relevant
statutes clearly indicate that a movant for new trial is entitled to a hearing and the
relevant provisions are “consonant with the constitutional requirements for procedural
due process”).

                                            8
      Uribe moved for discharge and acquittal on the record and had the opportunity

to make, in his pleadings, any argument to the trial court that he deemed necessary; the

State filed a brief in opposition; Uribe filed no response, and does not allege that he

was not permitted to respond to the State’s brief; and he fails to show by the appellate

record that he requested a hearing. In these circumstances, Uribe has not demonstrated

that he was denied notice and a meaningful opportunity to be heard.

      Judgment affirmed. Dillard, C. J., and Doyle, P. J., concur.




                                           9